Title: General Orders, 8 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 8th 1776
Greenwich.Kennington.


Passes signed by the President of the Convention, of New York, are to be deemed authentic, and noticed as such by officers attending at the ferries.
As the Movements of the enemy, and intelligence by Deserters, give the utmost reason to believe, that the great struggle, in which we are contending for every thing dear to us, and our posterity, is near at hand—The General most earnestly recommends the closest attention to the state of the mens arms, ammunition and flints; that if we should be suddenly called to action, nothing of this kind may be to provide; and he does most anxiously exhort, both officers, and soldiers, not to be out of their quarters, or encampments, especially early in the morning, or upon the tide of flood.
A Flag in the day time, or a light at Night, in the Fort on Bayard’s hill, with three Guns from the same place fired quick, but distinct, is to be considered as a signal for the troops to repair to their Alarm posts, and prepare for action, and that the Alarm may be more effectually given, the Drums are immediately to beat to Arms upon the signal being given from Bayards-hill—This order is not to be considered as countermanding the

firing two Guns at Fort George as formerly ordered; that is also to be done upon an Alarm, but the Flag will not be hoisted at the old Head Quarters in the Broad Way.
Col. Parsons, Col. Read, Col. Huntington, Col. Webb, Col. Wyllys, Col. Bailey, Col. Baldwin, Col. McDougall, Col: Ritzema and Lieut. Col. Sheppard, to attend at Head Quarters this evening, at six o’clock.
